COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                 §
IN THE MATTER                                                       No. 08-16-00261-CV
                                                 §
OF J.J.S.,                                                            Appeal from the
                                                 §
A CHILD                                                              22nd District Court
                                                 §
                                                                   of Hays County, Texas
                                                 §
                                                                       (TC# 10-2304)
                                                 §

                                   MEMORANDUM OPINION

       This appeal is before us on our own motion to determine if it should be dismissed for

want of jurisdiction. Finding that there is no final judgment or appealable order, we dismiss the

appeal for want of jurisdiction.

       In his pro se notice of appeal, Robert Samaniego states he is appealing the trial court’s

order “given on August 25, 2016 . . . .”        We have reviewed the clerk’s record filed on

December 29, 2016. It reflects that Samaniego filed separate motions to modify child support

and visitation in November 2015, and he filed an amended motion to modify in March 2016.

There is nothing in the record to indicate that the trial court conducted a hearing or ruled on the

motions to modify. Further, the Clerk’s Office contacted the Hays County District Clerk’s

Office to determine if the record contained an order on Samaniego’s motion to modify, but none

was located. Consequently, the Clerk of the Court sent Samaniego a letter notifying him that the
Clerk’s Record does not contain an appealable order and the appeal would be dismissed for want

of jurisdiction unless, within ten days of the notice, he responded and showed grounds for

continuing the appeal. Samaniego filed a written response focusing exclusively on the propriety

of the transfer of the appeal from the Third Court of Appeals to this Court.

       It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997,

no pet.); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2016)(authorizing appeals

from certain interlocutory orders). Because the clerk’s record does not contain an appealable

order, we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).



January 27, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-